The action was to recover the value of certain work and labor performed and expenses incurred as a civil engineer on behalf of defendants at their special instance and request, the reasonable value of which was alleged *Page 733 
to have been $5,518.55, and a balance unpaid of $2,205.95. The answer denied the performance of the services or their value, and alleged that such services as were performed were under a special contract through which the sum should not exceed $2,500.
Trial was had by the court, findings and judgment in favor of plaintiff, from which judgment, and an order denying a new trial, defendants appeal.
The specifications of error all relate to the insufficiency of the evidence to support the findings. An examination of the record discloses that there is evidence tending to show that plaintiff rendered services as engineer to defendants at their request for a period of two hundred days; that the fair value of such services in the locality was and is fifteen dollars per day; that there was no agreement limiting the cost of the work; that no payment had been made on account of these services, and that all the payments made were on account of expenses incident to the employment. These things being established, it is of no particular materiality that plaintiff himself should have based his opinion of the value of the services upon a percentage basis. Ignoring the plaintiff's testimony entirely as to the value of the services, it is established by independent evidence. It is true that it is disclosed in the record that when plaintiff first presented his bill, it was for a smaller amount. This, however, would not preclude plaintiff from asserting a claim for the fair value of the services. (Lackmann v. Kearney, 142 Cal. 115, [75 P. 668], and authorities cited.) In our opinion the findings have ample support, and the judgment and order should not be disturbed.
Judgment and order affirmed.
Shaw, J., and Taggart, J., concurred. *Page 734